ORDER
The Disciplinary Review Board on May 3, 1999, having filed with the Court its decision concluding that MARTIN G. MAR-*140GOLIS of VERONA, who was admitted to the bar of this State in 1961, should be reprimanded for violating RPC 1.15(a) (failure to safeguard funds), and good cause appearing;
It is ORDERED that MARTIN G. MARGOLIS is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.